2013 WI 95

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2013AP1215-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        John J. Doyle, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        John J. Doyle,
                                  Respondent.



                             DISCIPLINARY PROCEEDINGS AGAINST DOYLE

OPINION FILED:          November 27, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                           2013 WI 95
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.       2013AP1215-D


STATE OF WISCONSIN                               :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against John J. Doyle, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
              Complainant,
                                                                   NOV 27, 2013
      v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
John J. Doyle,

              Respondent.




      ATTORNEY       disciplinary     proceeding.           Attorney's         license

suspended.



      ¶1      PER   CURIAM.   We    review   a   stipulation          filed     by   the

Office of Lawyer Regulation (OLR) and Attorney John J. Doyle

pursuant to SCR 22.121 requesting this court suspend Attorney

      1
          SCR 22.12 states as follows:       Stipulation.

           (1) The director may file with the complaint a
      stipulation of the director and the respondent to the
      facts, conclusions of law regarding misconduct, and
      discipline to be imposed.     The supreme court may
      consider the complaint and stipulation without the
      appointment of a referee.
                                                                       No.    2013AP1215-D



Doyle's     license       to    practice      law    in    Wisconsin    as    reciprocal

discipline identical to that imposed by the Michigan Attorney

Discipline Board.

       ¶2    Attorney          Doyle    was    admitted      to   practice       law    in

Wisconsin in 1992.             He was admitted to practice in Michigan the

same   year.           Attorney   Doyle's      Wisconsin      license    is    currently

suspended        for    noncompliance        with    CLE    reporting    requirements,

failure     to    pay    State    Bar   of    Wisconsin      dues,     and    failure   to

submit the required trust account certification to the State

Bar.     Attorney Doyle has no prior disciplinary history in either

state.      He most recently practiced in Michigan.

       ¶3    On December 14, 2012, the Michigan Attorney Discipline

Board filed a formal complaint (the Michigan complaint) against

Attorney      Doyle       alleging      that        he    committed     the    following

misconduct:

            Failing to hold property of his clients or third
       persons separate from his own and in an IOLTA, in
       violation of MRPC [Michigan Rules of Professional
       Conduct] 1.15(d);




            (2) If the supreme court approves a stipulation,
       it shall adopt the stipulated facts and conclusions of
       law and impose the stipulated discipline.

            (3) If the supreme court rejects the stipulation,
       a referee shall be appointed and the matter shall
       proceed as a complaint filed without a stipulation.

            (4) A stipulation rejected by the supreme court
       has no evidentiary value and is without prejudice to
       the respondent's defense of the proceeding or the
       prosecution of the complaint.

                                              2
                                                              No.     2013AP1215-D


         Holding funds other than client or third person
    funds in an IOLTA, in violation of MRPC 1.15(a)(3);

         Depositing his own funds in the client trust
    account in excess of an amount reasonably necessary to
    pay financial institution service charges or fees or
    to obtain a waiver of service charges or fees, in
    violation of MRPC 1.15(f) and 8.4(b);

         Engaging in conduct that exposes the legal
    profession or the courts to obloquy, contempt,
    censure, or reproach, in violation of MCR [Michigan
    Court Rule] 9.104(2);

         Engaging in conduct that is contrary to justice,
    ethics, honesty, or good morals, in violation of MCR
    9.104(3); and

         Engaging in conduct in violation of the Rules of
    Professional Conduct, in violation of MRPC 8.4(a) and
    MCR 9.104(4).
    ¶4      More specifically, the Michigan complaint alleged that

Attorney Doyle wrote "many" checks from his IOLTA account that

were personal or business-related and unrelated to any client

matter he was handling.           Attorney Doyle also deposited client

funds into and made disbursements of client funds from this

IOLTA    account,        thus   knowingly     and    improperly     commingling

personal and client funds in the IOLTA.               The Michigan complaint

also alleged that Attorney Doyle improperly used his IOLTA to

avoid   a   levy    or    garnishment    of    the   funds   by     the   federal

government and the State of Michigan.

    ¶5      The parties to the Michigan disciplinary proceeding

executed    a   stipulation     in   which    Attorney   Doyle    admitted    the

allegations of misconduct.

    ¶6      On April 18, 2013, the Michigan Attorney Discipline
Board approved the stipulation and suspended Attorney Doyle's

                                        3
                                                               No.     2013AP1215-D



Michigan law license for 179 days, commencing June 1, 2013.2                    The

suspension order imposed certain conditions on Attorney Doyle,

including:

          1.   During the term of suspension, respondent
     shall arrange, pay for and participate in an audit of
     his practice to be conducted by the State Bar of
     Michigan Practice Management Resource Center (PMRC).

          2.   Respondent agrees that a copy of the signed
     stipulation for consent order of discipline shall
     serve as a disclosure authorization and that the PMRC
     may provide and discuss the audit report with the
     Grievance Administrator's staff.

          3.   Respondent shall promptly take any action
     necessary to implement all reasonable recommendations
     flowing from the PMRC audit and report his progress
     toward   such    implementation   to  the   Grievance
     Administrator on a monthly basis.

          4.   Respondent will attend the next presentation
     of the Tips and Tools for a Successful Practice
     Workshop to be presented by the State Bar of Michigan.
     The next presentation of the workshop is currently
     scheduled for May 7, 2013. Respondent shall provide a
     written verification of attendance to both the
     Grievance Administrator and the Attorney Discipline
     Board within seven days of participation in this
     course.
     ¶7     On   May      31,   2013,   the      OLR   filed   a     disciplinary

complaint (the OLR's complaint) against Attorney Doyle advising

Attorney     Doyle   he    is   subject     to    reciprocal       discipline   in

Wisconsin pursuant to SCR 22.22.3             The OLR also alleged that by


     2
       On May 16, 2013, the Michigan Attorney Discipline Board
amended its suspension order to set the commencement date of
Attorney Doyle's license suspension to May 14, 2013, rather than
June 1, 2013.
     3
         SCR 22.22 provides:      Reciprocal discipline.

                                        4
                                             No.   2013AP1215-D




     (1) An attorney on whom public discipline for
misconduct or a license suspension for medical
incapacity has been imposed by another jurisdiction
shall promptly notify the director of the matter.
Failure to furnish the notice within 20 days of the
effective date of the order or judgment of the other
jurisdiction constitutes misconduct.

     (2) Upon the receipt of a certified copy of a
judgment or order of another jurisdiction imposing
discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order
from the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub. (3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity.

     (c) The    misconduct    justifies   substantially
different discipline in this state.

     (4) Except as provided in sub. (3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
                           5
                                                                 No.     2013AP1215-D



failing to notify the OLR of the suspension of his Michigan law

license     within   20    days      of       the    effective   date       of     that

jurisdiction's imposition of public discipline for professional

misconduct, Attorney Doyle violated SCR 22.22(1).

       ¶8   Attorney   Doyle      entered      into    a   stipulation      with    the

OLR.    He agrees that the facts alleged in the OLR's complaint

and documents attached thereto form a basis for the discipline

requested.     Attorney Doyle states he does not claim that any of

the    conditions    listed    in    SCRs       22.22(3)(a)-(c)        prevent      the

imposition of reciprocal discipline in this case.

       ¶9   The   stipulation       properly        provides   that    it   did    not

result from plea bargaining.          Attorney Doyle represents he fully

understands:         (1)   the       misconduct         allegations,        (2)     the

ramifications should the court impose the stipulated level of

discipline, (3) his right to contest this matter, and (4) his


       shall be conclusive evidence of the attorney's
       misconduct or medical incapacity for purposes of a
       proceeding under this rule.

            (5) The supreme court may refer a complaint
       filed under sub. (2) to a referee for a hearing and a
       report and recommendation pursuant to SCR 22.16.   At
       the hearing, the burden is on the party seeking the
       imposition   of  discipline   or  license  suspension
       different from that imposed in the other jurisdiction
       to demonstrate that the imposition of identical
       discipline or license suspension by the supreme court
       is unwarranted.

            (6) If the discipline or license suspension
       imposed in the other jurisdiction has been stayed, any
       reciprocal discipline or license suspension imposed by
       the supreme court shall be held in abeyance until the
       stay expires.

                                          6
                                                                         No.     2013AP1215-D



right to consult with counsel.                  He further avers that his entry

into   the    stipulation     was    made       knowingly         and    voluntarily      and

represents his decision not to contest the misconduct alleged or

the discipline sought by the OLR.

       ¶10    Attorney     Doyle    and     the       OLR     jointly      request        that

Attorney      Doyle's     license   to     practice         law    in    this     state    be

suspended for the same period of time imposed by the State of

Michigan      Attorney    Discipline       Board,       179    days,       and    that    the

disciplinary      order    direct    Attorney          Doyle      to    comply     with   all

court-ordered conditions placed upon his practice by the State

of   Michigan     Attorney     Discipline            Board.        The    OLR     does    not

recommend imposition of any costs in this matter.

       ¶11    Based upon our independent review, we determine that

the SCR 22.12 stipulation should be accepted, and that Attorney

Doyle's license to practice law in Wisconsin be suspended as

discipline reciprocal to that imposed by the State of Michigan

Attorney      Discipline     Board.             We    further          determine     it    is

appropriate to suspend Attorney Doyle's license to practice law
in this state for the same period of time imposed by the State

of Michigan Attorney Discipline Board, 179 days.                                 We further

direct       Attorney     Doyle     to    comply        with       all     court-ordered

conditions placed upon his practice by the State of Michigan

Attorney Discipline Board.                We agree that no costs shall be

imposed in this matter.




                                            7
                                                                  No.     2013AP1215-D



      ¶12   IT IS ORDERED that the license of John J. Doyle to

practice law in the State of Wisconsin is suspended for a period

of 179 days, effective the date of this order.4

      ¶13   IT IS FURTHER ORDERED that John J. Doyle shall comply

with the conditions imposed by the State of Michigan Attorney

Discipline Board.

      ¶14   IT    IS       FURTHER   ORDERED    that     John   J.      Doyle    shall

continue compliance with the provisions of SCR 22.26 concerning

the   duties     of    a    person   whose     license    to    practice        law   in

Wisconsin has been suspended.




      4
       Attorney Doyle is reminded that his license to practice
law in Wisconsin remains administratively suspended.      Before
Attorney Doyle may practice law in Wisconsin, he must provide
evidence to this court that he has satisfied his obligations
relating   to   trust  account   certification  and  bar   dues,
assessments, and fees, or demonstrated that he has obtained a
waiver from the State Bar of Wisconsin. See SCR 22.28(1).

                                         8
    No.   2013AP1215-D




1